 Case 3:20-cv-00040-GEC Document 22 Filed 04/15/21 Page 1 of 1 Pageid#: 248




                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                Charlottesville Division

BEN GARRISON,                                     )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )    Case No.: 3:20-cv-00040-GEC
                                                  )
ANTI-DEFAMATION LEAGUE,                           )
                                                  )
                       Defendant.                 )
                                                  )

              JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties stipulate and agree to dismissal of

this action with prejudice, with each party to bear its own costs, attorney fees, and expenses.


 STEVEN S. BISS, ESQ.                                 DAVIS WRIGHT TREMAINE LLP

 By: /s/ Steven S. Biss                               By:     /s/ Patrick J. Curran Jr.
     Steven S. Biss (VA Bar No. 32972)                      Patrick J. Curran Jr. (VA Bar No. 86144)
                                                            Alison Schary (admitted pro hac vice)
 300 West Main Street, Suite 102                            Nathan Siegel (admitted pro hac vice)
 Charlottesville, Virginia 22903
 Telephone: (804) 501-8272                            1301 K Street NW, Suite 500 East
 Fax: (202) 318-4098                                  Washington, DC 20005
 Email: stevenbiss@earthlink.net                      Telephone: 202-973-4200
                                                      Fax: 202-973-4499
 Attorney for Plaintiff Ben Garrison                  patcurran@dwt.com
                                                      nathansiegel@dwt.com
                                                      alisonschary@dwt.com

                                                      Attorneys for Defendant
                                                      Anti-Defamation League




4851-4003-7085v.2 0116649-000001
